Fourth Court of Appeals
                               San Antonio, Texas
                                   December 29, 2014

                                   No. 04-14-00633-CR

                      EX PARTE Fernando Paramo HERNANDEZ,

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR1274
                 The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due January 12, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court